DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 03/31/2021.  These drawings are considered by examiner.

Election/Restrictions
4.	Applicant’s election without traverse of claims 4-8, and 11-16 in the reply filed on 09/02/2022 is acknowledged.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-5, 7-8, 11-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lattin et al (US 2018/0137261), hereinafter “Lattin“, in view of Benn (US 2016/0330608), hereinafter “Benn“.
Regarding claim 4, Lattin teaches a method of a service node of controlling authorization of operation of a device being equipped with an embedded Universal Integrated Circuit Card (eUICC) (pars [0005-0006] [0039] teach an embedded Universal Integrated Circuit Card (eUICC), which is used in cellular for telecommunications) comprising: 
receiving an authorization request comprising an identifier of the eUICC to be provisioned with a profile in case of successful authorization (pars [0031-0033] teach the provisioning controller may authenticate the staff before allowing the staff to access the secure provisioning system); 
verifying, using the received identifier of the eUICC identifier, that the eUICC previously has been registered to be arranged in a device and that information specifying ownership of the device in which the eUICC is indicated to be arranged previously has been registered (pars [0031-0033] teach the provisioning controller may look up identifying information that is associated with the staff user and that was previously verified and stored in its database reads on previously has been registered, and compare the stored identifying information to the identifying information); and
Lattin does not explicitly teach in response to a verification being successful, sending an authorization response indicating that authorization is approved, thereby allowing provisioning of the eUICC arranged in the device with the profile.  
Benn, in the same field of endeavor, teaches in response to a verification being successful, sending an authorization response indicating that authorization is approved, thereby allowing provisioning of the eUICC arranged in the device with the profile (pars [0020] [0042] [0046] [0090-0092] [0118] and [0145] teach in response to a verification, and eUICC) may be validated to confirm that it is suitable and approved and allowing to receive the provisioning profile).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Lattin to Benn, in order to provide a provisioning profile with an associated provisioning subscription in order for the subscription manager to be able to remotely access the eUICC in order to download information regarding one or more operational profiles, further provide a quality of service authorization class identifier, and security to an authentication and provisioning process (as suggested by Benn in paragraphs [0005-0006]).

Regarding claims 5 and 12, the combination of Lattin and Benn teach the method of claims 4, 11, Lattin further teaches wherein the receiving of the authorization request further comprises: receiving an identifier of the device (pars [0031-0033] teach identifying information and authenticate before allowing to access the secure provisioning system); and verifying that the received identifier of the device previously has been registered for the received identifier of the eUICC (pars [0033] [0073] teach the controller previously verified and stored in its database based on the identifier).  

Regarding claims 7 and 14, the combination of Lattin and Benn teach the method of claims 4, 11, Lattin further teaches wherein the receiving of the authorization request further comprises: receiving subscription information indicating which one or more category out of a plurality of categories the device is considered to belong based on at least one characteristic of the device (pars [0031-0033] teach identifying information and authenticate before allowing to access the secure provisioning system); and the verifying further comprises verifying that said one or more category complies with previously registered category information of the device (pars [0033] [0073] teach the controller previously verified and stored in its database based on the identifier) .  

Regarding claims 8 and 15, the combination of Lattin and Benn teach the method of claims 4, 11, Lattin further teaches wherein the receiving of the authorization request further comprises: receiving an identifier of a subscriber to a subscription assigned to the eUICC of the device (pars [0031-0033] [0037]); and storing the received subscriber identifier and the identifier of the device (pars [0031-0033] teach identifying information).

Regarding to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claim 16, the combination of Lattin and Benn teach the service node of claim 11, Lattin further teaches the device being an autonomous vehicle (pars [0005] [0103] teach an autonomous vehicles and drones), an unmanned aerial vehicle (pars [0005] [0103] teach an unmanned aerial vehicle), or a robot (pars [0005] [0103] teach a robot).

Allowable Subject Matter
8.	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6, 13, the prior art of record fails to disclose wherein the receiving of the authorization request further comprises: receiving subscription information indicating whether a subscription assigned to the eUICC is applicable to the device or not; and in response to the subscription information indicating that the subscription assigned to the eUICC is not applicable to the device, sending an authorization response indicating that authorization is denied as specified in the claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641